                Case 20-10343-LSS             Doc 5325        Filed 06/14/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    IN RE:                                                Chapter 11

    BOY SCOUTS OF AMERICA AND                             Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC1,
                                                          (Jointly Administered)
                                    Debtors.

                                      CERTIFICATE OF SERVICE

         I, Ashley L. Vaughn, hereby certify that on June 14, 2021, I filed a Withdrawal of Claim

form for claimant SA-61502 with Omni Agent Solutions in this case and caused a copy of the

Withdrawal of Claim form to be served upon the party listed below via first class mail:


Damon J. Baldone
Damon J. Baldone & Associates
162 New Orleans Blvd.
Houma, LA 70364




                                                         BIELLI & KLAUDER, LLC

Dated: June 14, 2021                                     /s/ David M. Klauder
       Wilmington, Delaware                              David M. Klauder, Esquire (No. 5769)
                                                         1204 N. King Street
                                                         Wilmington, DE 19801
                                                         Phone: (302) 803-4600
                                                         Fax: (302) 397-2557
                                                         Email: dklauder@bk-legal.com




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325
West Walnut Hill Lane, Irving, Texas 75038.
Case 20-10343-LSS   Doc 5325     Filed 06/14/21   Page 2 of 2




                           and


                           DUMAS & VAUGHN, LLC

                           Ashley L. Vaughn, Esq., admitted pro hac vice
                           3835 NE Hancock St., Ste. GL-B
                           Portland, OR 97212
                           Phone: 503-616-5007
                           Fax: 503-616-5007
                           Email: ashley@dumasandvaughn.com

                           Counsel to claimant SA-61502




                          2
